LETTS, Judge.
Regretfully, we must reverse the assessment of a public defender lien against the defendant. True, he was given notice that the matter would be taken up at the time of sentencing, but, in fact, after searching the record of the sentencing hearing, we find it never was. Accordingly, the defendant was given no opportunity to be heard on this issue and no actual motion to impose the fee was ever filed. See In the Interest of R.B., 582 So.2d 163 (Fla. 4th DCA 1991). We do not believe it was incumbent upon the defendant to initiate such a discussion at the hearing.
REVERSED AND REMANDED.
GARRETT, J., and OWEN, WILLIAM C. Jr., Senior Judge, concur.